     Case 6:16-bk-10251-SY           Doc 324 Filed 09/04/19 Entered 09/04/19 16:58:17                   Desc
                                       Main Document Page 1 of 2



 1   ARTURO M. CISNEROS, #120494
     NATHAN F. SMITH, #264635
 2   MALCOLM ♦ CISNEROS, A Law Corporation                                  FILED & ENTERED
 3   2112 Business Center Drive
     Irvine, California 92612
 4   Phone: (949) 252-9400                                                         SEP 04 2019
     Fax: (949) 252-1032
 5   Email: nathan@mclaw.org                                                  CLERK U.S. BANKRUPTCY COURT
                                                                              Central District of California
 6                                                                            BY potier     DEPUTY CLERK
     Attorney for Steven M. Speier, Chapter 7 Trustee
 7
                                                                       CHANGES MADE BY COURT
 8
 9
10                                   UNITED STATES BANKRUPTCY COURT

11                        CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

12   In re:                                                Case Number: 6:16-bk-10251-SY

13   KEVAN A. GREEN and DINA J. GREEN,                     Chapter 7

14                                                         ORDER AND JUDGMENT IN FAVOR OF
                                                           CHAPTER 7 TRUSTEE STEVEN SPEIER IN
15                                                         THE AMOUNT OF $81,378.91

16
                          Debtors.
17
18
19            The court entered an Order After Hearing on Court’s Order to Show Cause on March 27, 2019
20   (“Order”). [Docket Entry (“DE”) 308]. Pursuant to the Order:
21            “(1) The debtors shall tender the sum of $23,678.91 by April 20, 2019 payable to “Steven
              Speier, Trustee” and delivered to the law offices of Malcolm & Cisneros at the address
22
              provided in the upper left hand corner of this order; and
23            (2) If said sum is not timely paid, Trustee’s counsel may submit a declaration of default
              (including the attorney fees incurred to enforce this court’s order for turnover entered on
24            September 6, 2017 and a calculation of the $100/day sanction until paid in full), subject
25            to a 14-day period for the debtors to object to the “reasonableness” of the attorney fees
              requested.”
26
27            On April 19, 2019, Debtors filed a Motion for Order Setting Mediator and Excusing Debtors
28   from Repaying Trustee (“Motion”). [DE 310]. The Motion was denied on June 11, 2019. [DE 320].




     Order and Judgment                                1
     Case 6:16-bk-10251-SY            Doc 324 Filed 09/04/19 Entered 09/04/19 16:58:17             Desc
                                        Main Document Page 2 of 2



 1   The court having considered the Declaration of Nathan F. Smith Regarding Default of Debtors Under
 2   Order After Hearing on Court’s Order to Show Cause Entered on March 27, 2019, and finding that the
 3   debtors have failed to comply with the Order, and that the trustee is justified under the Order in seeking
 4   $100 per day during the period from September 21, 2017 to April 20, 2019, which equals 577 days,
 5   totaling $57,700, and good cause having been shown,
 6            IT IS ORDERED that JUDGMENT is entered in the amount of $81,378.91 against Kevan A.
 7   Green and Dina J. Green, jointly and severely, in favor of chapter 7 trustee, Steven Speier, on behalf of
 8   the bankruptcy estate of Kevan A. Green and Dina J. Green, with interest to be afforded in accordance
 9   with, and to the extent provided by, 28 U.S.C. § 1961, commencing as of the date of entry of this
10   judgment.
11                                                        ###
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            Date: September 4, 2019
27
28




     Order and Judgment                               2
